SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

771
KA 10-00419
PRESENT: SMITH, J.P., CENTRA, FAHEY, GORSKI, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

NATHANIEL MYERS, DEFENDANT-APPELLANT.
(APPEAL NO. 2.)


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (SUSAN C. MINISTERO OF
COUNSEL), FOR DEFENDANT-APPELLANT.

NATHANIEL MYERS, DEFENDANT-APPELLANT PRO SE.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (CHRISTOPHER P.
JURUSIK OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Erie County Court (Thomas P.
Franczyk, J.), rendered February 16, 2010. The judgment convicted
defendant, upon a nonjury verdict, of criminal contempt in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Same Memorandum as in People v Myers ([appeal No. 1] ___ AD3d ___
[Aug. 19, 2011]).




Entered:    August 19, 2011                        Patricia L. Morgan
                                                   Clerk of the Court